Citation Nr: 1525946	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  10-15 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for T7-T8 traumatic arthritis (thoracolumbar spine disability).

2.  Entitlement to an increased disability rating in excess of 10 percent for post-operative left shoulder injury (left shoulder disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1991 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In October 2013, the Board remanded the matter to provide the Veteran with a hearing before the Board.  In December 2013, the Veteran presented testimony relevant to the appeal at a Board hearing held before the undersigned Veterans Law Judge in San Antonio, Texas (a Travel Board hearing).  A transcript of the hearing has been associated with the record.  As such, the Board finds that the instructions of the October 2013 Board Remand have been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  For the entire increased rating period from September 7, 2007, the thoracolumbar spine disability has been manifested by arthritis, forward flexion to at least 80 degrees, combined range of motion to at least 200 degrees, pain, stiffness, discomfort, tenderness to palpation, and irritation with prolonged walking, standing, and sitting.
2.  For the entire increased rating period from September 7, 2007, the left shoulder disability has been manifested by limitation of left arm motion to shoulder level, pain, fatigue from normal use, abnormal swing of the left arm, and trouble with lifting.  


CONCLUSIONS OF LAW

1.  For the entire increased rating period from September 7, 2007, the criteria for an increased rating in excess of 10 percent for thoracolumbar spine disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, for the entire increased rating period from September 7, 2007, the criteria for an increased rating of 20 percent for a left shoulder disability, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In a December 2007 letter, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  The required notice was provided before the initial denial of the claims in February 2008; therefore, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, VA examination reports and medical opinions, the December 2013 Board hearing transcript, and the Veteran's written statements.  

VA most recently examined the thoracolumbar spine and left shoulder disabilities in January 2013.  The VA examiner reviewed the claims file, interviewed the Veteran regarding past and present symptomatology, performed a physical examination, and reported on the relevant disability criteria and functional limitations and impairment.  For these reasons, the Board finds that the January 2013 VA examination report is adequate and that no further medical examination or opinion is necessary to decide the issues of ratings for the thoracolumbar spine and left shoulder disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

Pyramiding, that is, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

Increased Rating for Thoracolumbar Spine Disability

Service connection for a thoracolumbar spine disability was granted in a July 1998 rating decision, which assigned an initial 10 percent disability rating.  In September 2007, the Veteran submitted a claim for an increased rating in excess of 10 percent based on worsening symptoms, including increased pain and stiffness.  See August 2008 VA Form 21-4138.

For the entire increased rating period from September 7, 2007, the thoracolumbar spine disability has been rated at 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Under the rating schedule, a thoracolumbar spine disability is to be rated under either the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes or the General Formula for Diseases and Injuries of the Spine, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).

In addition, when rating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 09-98. 
38 C.F.R. § 4.59 specifically addresses how painful motion is considered when evaluating musculoskeletal disabilities:

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).

Rating Based on Incapacitating Episodes 

In regard to the first method of rating (total duration of incapacitating episodes over the past 12 months), the rating criteria provide that a 10 percent rating is warranted if IVDS - which encompasses the thoracic spine arthritis - is manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted if the total duration is at least two weeks but less than four weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

After a review of all the evidence, the Board finds that, for the entire increased rating period from September 7, 2007, the weight of the lay and medical evidence is against finding that the thoracolumbar spine disability has been manifested by incapacitating episodes having a total duration of at least two weeks but less than four weeks during any 12 month period from September 7, 2007, as required for a higher disability rating of 20 percent.  VA treatment records for this period do not reveal any treatment for IVDS or any physician-prescribed bed rest for thoracolumbar spine disability symptoms.  The Veteran has not asserted that he experienced any incapacitating episodes during this period.  The January 2008 and January 2013 VA examination reports, both of which include a history provided by the Veteran, do not indicate any history of physician-prescribed bed rest for thoracolumbar spine symptoms.  For these reasons, the Board finds that, for the entire increased rating period from September 7, 2007, an increased rating in excess of 10 percent based on incapacitating episodes is not warranted.  38 C.F.R. §§ 4.3, 4.7.

Rating Based on the General Rating Formula for Spine Disabilities

In regard to the second method of rating (General Rating Formula for Diseases and Injuries of the Spine), a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait, or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

After a review of all the evidence, the Board finds that, for the entire increased rating period from September 7, 2007, the weight of the lay and medical evidence is against finding that the thoracolumbar spine disability was manifested by forward flexion greater than 30 degrees but not greater than 60 degrees, combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Accordingly, an increased disability rating in excess of 10 percent is not warranted.

VA examined the thoracolumbar spine in January 2008.  Forward flexion was measured to 90 degrees.  Extension, left and right lateral flexion, and right and left lateral rotation were all measured to at least 30 degrees each, resulting in combined range of motion of 240 degrees.  There was no additional limitation due to pain or repetitive of range of motion.  No abnormal spinal curvatures were noted, and the gait was normal.  The Veteran reported pain, discomfort, tenderness to palpation along the thoracolumbar spine, and irritation with prolonged walking or standing.

VA examined the thoracolumbar spine again in January 2013.  Forward flexion was measured to 90 degrees, with pain at 80 degrees.  Extension was measured to 25 degrees, with pain at 20 degrees.  Left and right lateral flexion were both measured to 30 degrees, with pain at 20 degrees.  Left and right lateral rotation were both measured to 30 degrees, with no objective evidence of painful motion.  Range of motion measurements were not reduced any further after repetitive testing.  Using the point of pain as the measure of motion, the combined range of motion was 200 degrees.  See VAOPGCPREC 9-98 (recognizing the motion effectively ends where pain begins).  No abnormal spinal curvatures were noted, and the gait was normal.  The Veteran reported difficulty with prolonged weight-bearing, and significant pain while performing daily tasks. 

In oral testimony and written statements, the Veteran has indicated that the thoracolumbar spine disability has manifested pain.  See December 2013 Board hearing transcript; September 2008 VA Form 21-4138.  The Veteran has also described discomfort when sitting for long periods, and flare-ups of pain when standing or walking for an extended time, or heavy lifting.  See December 2013 Board hearing transcript at 9-10.

On review of all the evidence, for the entire increased rating period from September 7, 2007, the thoracolumbar spine disability has been manifested by arthritis, forward flexion to at least 80 degrees, combined range of motion to at least 200 degrees, pain, stiffness, discomfort, tenderness to palpation along the thoracolumbar spine, and irritation with prolonged walking, standing, and sitting.  In sum, the manifestations that can be associated with the thoracolumbar spine disability - even after considering DeLuca (orthopedic) factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and measuring the end of the ranges of motion from where pain begins - do not support a finding of forward flexion greater than 30 degrees but not greater than 60 degrees, combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See VAOPGCPREC 9-98.  Accordingly, the Board finds that the weight of the evidence is against finding that the criteria for a higher 20 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine have been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7. 




Consideration of Rating Neurological Abnormalities

The Board has also considered whether there are any objective neurologic abnormalities associated with the service-connected low back strain disability that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  On review of all the evidence, lay and medical, the Board finds that no neurological abnormalities have been asserted by the Veteran or raised by the other evidence of record.  As such, the Board finds that a separate rating for neurologic abnormalities associated with the service-connected thoracolumbar spine disability is not warranted for the entire increased rating period from September 7, 2007.  Id.

Increased Rating for Left Shoulder Disability

Service connection for a left shoulder disability was granted in a July 1998 rating decision, which assigned an initial 10 percent disability rating.  In September 2007, the Veteran submitted a claim for an increased rating in excess of 10 percent based on worsening symptoms, including increased pain, fatigue from normal use, abnormal swing of the left arm, and trouble with lifting.  See August 2008 VA Form 21-4138.

As a preliminary matter, the Board notes that the left arm is the Veteran's minor arm.  The January 2013 VA examination report indicates that the right hand is the dominant hand; therefore, the left arm is considered the minor arm.

For the entire increased rating period from September 7, 2007, the left shoulder disability has been rated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5203.  Under Diagnostic Code 5203, a 10 percent disability rating is warranted for either malunion of the minor scapula or clavicle, or nonunion of the minor scapula or clavicle without loose movement.  A 20 percent rating is available for either nonunion of the minor clavicle or scapula with loose movement, or dislocation of the minor clavicle or scapula.  Diagnostic Code 5203 also permits rating on impairment of function of the contiguous joint.  Id.  

On review of all the evidence, lay and medical, the Board finds that, for the entire increased rating period from September 7, 2007, the weight of the evidence is against finding that the left shoulder disability manifested either nonunion of the left clavicle or scapula with loose movement, or dislocation of the minor scapula or clavicle.  Neither the January 2008 nor January 2010 VA examinations reveal left clavicle or scapula with loose movement, or dislocation of the left clavicle or scapula.  The Veteran has not asserted, and the remaining lay and medical evidence does not otherwise show, left scapula or clavicle with loose movement, or dislocation of the left clavicle or scapula.  For the reasons above, the Board finds that, for the entire increased rating period from September 7, 2007, an increased rating in excess of 10 percent is not warranted under Diagnostic Code 5203 for the left shoulder disability.  As noted above, however, the left shoulder disability may be rated based on limitation of motion of the left shoulder.

Diagnostic Code 5201 assigns a 20 percent evaluation for limitation of motion of the minor arm to shoulder level, a 20 percent evaluation for limitation of the minor arm midway between the side and shoulder level, and a 30 percent evaluation for limitation of the minor arm to 25 degrees to the side.  38 C.F.R. § 4.71a; see also 
38 C.F.R. § 4.71, Plate I.

After review of all the evidence, the Board finds that the lay and medical evidence is in equipoise as to whether the disability picture associated with the left shoulder disability more closely approximates the criteria for a higher 
20 percent disability rating, but no higher than 20 percent.  During the December 2013 Board hearing, the Veteran testified that the left arm can be raised to the shoulder level without pain, but no further.  See December 2013 Board hearing transcript at 7-8.  The December 2013 Board hearing testimony is consistent with the January 2008 VA examination range of motion measurements, which indicate painful motion on forward flexion from 80 to 135 degrees.  See 38 C.F.R. § 4.71, Plate I (shoulder level is approximately 90 degrees).  The remainder of the lay and medical evidence, to include the January 2008 and 2013 VA examinations, VA treatment records, and the Veteran's oral testimony and written statements do not suggest that the left arm limitation of motion more nearly approximates 25 degrees from the side. 

In sum, for the entire increased rating period from September 7, 2007, the evidence demonstrates that the left shoulder disability has been manifested by limitation of left arm motion to shoulder level, pain, fatigue from normal use, abnormal swing of the left arm, and trouble with lifting.  For these reasons, and after resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire increased rating period from September 7, 2007, the symptoms and functional impairment of the left shoulder disability more nearly approximate the criteria for a 20 percent disability rating under Diagnostic Code 5201.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.71a.

The Board has further considered whether an increased rating in excess of 20 percent is warranted under any other provision of the rating schedule; however, neither the lay nor the medical evidence reflects ankylosis of scapulohumeral articulation, therefore, Diagnostic Code 5200 is not applicable.  38 C.F.R. § 4.71a. Similarly, the evidence does not demonstrate impairment of the left humerus; therefore, Diagnostic Code 5201 is not applicable.  Id.  For these reasons, the Board finds that a preponderance of the evidence - even after considering DeLuca factors and measuring the end of the ranges of motion from where pain begins - is against an increased rating in excess of 20 percent for the left shoulder disability for the entire increased rating period from September 7, 2007.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the schedular criteria are adequate to rate the Veteran's thoracolumbar spine disability, and no referral for extraschedular consideration is required.  The schedular criteria found in 38 C.F.R. § 4.71a, Diagnostic Code 5237 or 5242, specifically provide for disability ratings based on limitation of motion.  Moreover, motion limited by factors such as pain, weakness, and stiffness is incorporated into the schedular rating criteria for the musculoskeletal system, which includes the back and lower extremities.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca.  As the thoracolumbar disability manifested symptoms and functional impairment including limitation of motion, pain, discomfort, tenderness to palpation along the thoracolumbar spine, and irritation with prolonged walking, standing, and sitting, the Board finds that the schedular rating criteria are adequate to rate the thoracolumbar spine disability symptoms and functional impairment that limits motion.  

Similarly, the Board finds that the symptomatology and impairment caused by the left shoulder disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular criteria found in 38 C.F.R. § 4.71, Diagnostic Code 5201, specifically provide for disability ratings based on limitation of motion.  Moreover, motion limited by factors such as pain, weakness, and stiffness is incorporated in to the schedular rating criteria for the musculoskeletal system, which includes the shoulder and arm.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  As the Veteran's left shoulder disability manifested symptoms and functional impairment including limitation of left arm motion to shoulder level, pain, fatigue from normal use, abnormal swing of the left arm, and trouble with lifting, the Board finds that the schedular rating criteria are adequate to rate the Veteran's left shoulder symptoms and functional impairment that limits motion; therefore, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted for the service-connected left shoulder disability.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disability in this case is perirectal dermatitis.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the thoracolumbar spine and left shoulder disabilities, and referral for consideration of extraschedular rating is not required. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effects on daily life.  In the absence of exceptional factors associated with the thoracolumbar spine and left shoulder disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability has been raised.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  The Veteran has not alleged, and the evidence does not 
suggest, that he has been unable to secure or follow substantially gainful employment due to the thoracolumbar spine, left shoulder, and perirectal dermatitis disabilities; therefore, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability has not been reasonably raised by the record or by the Veteran.  See id. at 453-54.


ORDER

For the entire increased rating period from September 7, 2007, an increased disability rating in excess of 10 percent for the thoracolumbar spine disability is denied.

For the entire increased rating period from September 7, 2007, an increased disability rating of 20 percent, but no higher, for the left shoulder disability is granted.


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


